DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 3/24/2022 has been entered. No claim is amended.  Claims 1-13 are pending with claims 10-13 withdrawn from consideration.

Election/Restrictions
Claims 1-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/3/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant's argument, beginning at page 8, filed on 3/24/2022, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the prior art does not teach substantially identical cooling rate as in the current invention, which affects the metallographic structure.  Therefore, a prima facie obviousness cannot be established with the claimed structure of the product.  The 103 rejection is withdrawn.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a free-cutting copper alloy with recited chemical composition, recited α, β, γ, κ, µ phases, and recited lengths of the long sides of the γ and µ phases.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Oishi et al (JP2013104071).  Oishi teaches overlapping chemical composition and overlapping percent of α, β, γ, κ, µ phases.  The previous office action made a 103 rejection over the prior art stating that the claimed lengths of the long sides of the γ and µ phases are considered prima facie obvious because the prior art teaches overlapping composition, overlapping microstructure, and overlapping process.  However, as the applicant pointed out in the 3/24/2022 argument, Oishi teaches the cooling rate in a temperature range of 400 °C or less, but does not teach “cooling to 400 °C or less”; and does not teach any cooling rate above 400 °C.  The current invention expressively teaches the cooling rate at 460 to 400 °C; and the length of the long side of µ phase is affected by the cooling rate [0088 spec.].  Therefore, the prior art does not teach overlapping process; and the claimed lengths of the long sides of the γ and µ phases cannot be said to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-13 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762